DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 12/3/20. The claims 1-8, 10-24 are pending. The claim 24 is amended. Claims 25-29 have been cancelled. 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 23 and 24 under 35 USC 112 have been considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejections of claims 1-8, 10, 12, 15, and 16 under 35 USC 103 as being unpatentable over Yeh (US2011/071548) in view of Greenhalgh (US2009/0105753) have been fully considered and are persuasive. It is agreed that Yeh/Greenhalgh fail to teach the inner filament and the plurality of enlargements being completely covered by the coreless suture. Therefore, a new grounds of rejection has been made in view of Dreyfuss (US2017/0020655).
Applicant’s arguments, with respect to the rejection of claim 11 under 35 USC 103 as being unpatentable over Yeh (US2011/071548) in view of Greenhalgh (US2009/0105753) and further in view of Kaiser (US2009/0082805) have been considered and are persuasive. Yeh/Greenhalgh fail to disclose all the limitations of the suturing construct of independent claim 1. Therefore, a new grounds of rejection has been made in view of Dreyfuss (US2017/0020655) in view of Kaiser et al (US2009/0082805) (“Kaiser”).
Applicant’s arguments, with respect to the rejection of claim 17 under 35 USC 103 as being unpatentable over Yeh (US2011/071548) in view of Greenhalgh (US2009/0105753) and further in view of Dreyfuss-2 (US2015/0032155) have been considered and are persuasive. Yeh/Greenhalgh fail to disclose all the limitations of the suturing construct of independent claim 1. Therefore, a new rejection has been made in view of Dreyfuss (US2017/0020655) in view of Greenhalgh et al (US2009/0105753) (“Greenhalgh”) and further in view of Dreyfuss et al (US2015/0032155) (“Dreyfuss-2”).
Applicant’s arguments, with respect to the rejection of claims 13, 14, 18-24 under 35 USC 103 as being unpatentable over Yeh (US2011/071548) in view of Greenhalgh (US2009/0105753) and further in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the coreless suture is provided with a closed loop at the first end” in combination with claim 1 reciting “a locking mechanism at the first end”. It appears from the specification the “locking mechanism” is the “closed loop” (see Paragraph [0065] of the instant specification), so it is unclear how there can be another “closed loop” as claimed in claim 10.  Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 15, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreyfuss (US2017/0020655).
Regarding claim 1, Dreyfuss discloses a suturing construct, comprising: 

an inner filament (14) with a plurality of enlargements (barbs 24), the inner filament and the plurality of enlargements being completely covered by the coreless suture (sheath 12 moves over the barbs 24, Paragraph [0018]; see Figs.1, 2A-C); and 
a locking mechanism at the first end (opening 22, where the sheath 12 is locked in one direction by being restricted from moving toward one of the ends 32a or 32b, Paragraph [0018], see Figs. 1, 2A-C).
Regarding claim 2, Dreyfuss discloses the suturing construct of claim 1, wherein the plurality of enlargements do not penetrate an outer surface of the coreless suture (see Figs. 1,2A-C).  
Regarding claim 3, Dreyfuss discloses the suturing construct of claim 1, wherein the plurality of enlargements are barbs, knots, beads, protuberances or combinations thereof (barbs 24, see Figs. 1, 2A-C). 
Regarding claim 4, Dreyfuss discloses the suturing construct of claim 1, wherein the plurality of enlargements allow locking of the suturing construct (where the sliding of the core within the sheath would lock the suture by the friction of the barbs, Paragraph [0029]). 
Regarding claim 5, Dreyfuss discloses the suturing construct of claim 1, wherein each of the plurality of enlargements has an outer diameter greater than an outer diameter of the inner filament (see Figs. 1, 2A-C).  
Regarding claim 6, Dreyfuss discloses the suturing construct of claim 1, wherein each of the plurality of enlargements has an outer diameter greater than an outer diameter of the coreless suture (the enlargements/barbs have an outer diameter greater than an outer diameter of the coreless suture, where the outer diameter of the coreless suture is interpreted as the diameter of the opening 22, see Figs. 1, 2A-C).
Regarding claim 15, Dreyfuss discloses the suturing construct of claim 1, wherein the tapered end portion has three varying widths (three varying widths are the thickest region with the strand 14, region of opening 22 that contains the strand 14, and the region without the strand 14, see Figs. 1, 2A-C).
Regarding claim 22, Dreyfuss discloses the suturing construct of claim 1, wherein the coreless suture is coupled to an anchor body (second sheath 12, see Figs. 1, 2A-C).  
Regarding claim 23, Dreyfuss discloses the suturing construct of claim 22, wherein the anchor body is soft (Paragraph [0014]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Greenhalgh et al (US2009/0105753) (“Greenhalgh”).
Regarding claim 7, Dreyfuss discloses the suturing construct of claim 1, wherein the coreless suture is a coreless braid or sheath (sheath 12 is braided, Paragraph [0016]); yet is silent regarding the suture being formed of twisted yarns of ultrahigh molecular weight Atty. Docket No. 2464-0084US014849-1572-9835, v. 1- 3 -Loren D. Crook et al.Application No. 16/038,900polyethylene that are braided together. Greenhalgh, in the same field of art, namely, suturing constructs, further teaches wherein the coreless suture is a coreless braid or sheath (sheath 16 is made of yarns) formed of twisted yarns of ultrahigh molecular weight Atty. Docket No. 2464-0084US014849-1572-9835, v. 1- 3 -Loren D. Crook et al.Application No. 16/038,900polyethylene that are braided together (any of the elements may be made with ultrahigh molecular weight polyethylene, Paragraph [0057]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the sheath formed of twisted yards of ultrahigh molecular weight polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Dreyfuss discloses the suturing construct of claim 1; yet, is silent regarding further comprising a coating provided over the coreless suture. Greenhalgh, in the same field of art, further teaches comprising a coating provided over the sheath of the  suture (Paragraph [0072]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a coating over the coreless suture of Dreyfuss as taught by Greenhalgh in order to exhibit anti-microbial properties, provide a lubricious coating or other desirable feature (Paragraph [0072]). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Kaiser et al (US2009/0082805) (“Kaiser”). 
Regarding claims 10 and 11, Dreyfuss discloses the suturing construct of claim 1; yet, is silent regarding wherein the coreless suture is provided with a closed loop at the first end, wherein the closed loop is formed by splicing the first end through the coreless suture to form a splice and the closed loop. Kaiser, in the same field of art, name suturing constructs teaches a suture having a closed loop (adjustable loop 12) that is formed by splicing a first end of a suture through the suture sheath to form a splice (adjustable loop 12 made by sheath 14, adjustment arm 16 is pulled to cause movement of the loop 12 through the sheath 14; Paragraph [0036], see Figs. 3A-B) and the closed loop (loop 12) (the “splice” is formed by pulling the arm 16 through the sheath 14, see Figs. 3A-3B. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the suturing construct of Dreyfuss to include the closed loop that captures the suture to be a formed .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Kaiser et al (US2009/0082805) (“Kaiser”) in view of Kammerer (US5178629). 
Regarding claim 12, Dreyfuss/Kaiser discloses the suturing construct of claim 10, Dreyfuss is silent regarding discloses wherein the closed loop is a racking hitch loop. Kammerer, in the same field of art, namely suturing constructs, teaches a suture 11 with a loop that closes in a cinch with a knot (interpreted as a racking hitch loop) (C3:L5-9). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the invention of Dreyfuss/Kaiser to include a racking hitch loop (cinch loop) as taught by Kammerer in order to tie the suture ends for a surgical procedure (Kammerer, see C1:L37-47). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Greenhalgh et al (US2009/0105753) (“Greenhalgh”) and further in view of Dreyfuss et al (US2015/0032155) (“Dreyfuss-2”).
. 

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Kaiser et al (US2009/0082805) (“Kaiser”) and further in view of Dreyfuss et al (US2016/0270903) (“Dreyfuss-3”). 
Regarding claim 13, Dreyfuss/Kaiser discloses the suturing construct of claim 10; yet, is silent regarding further comprising a shuttling device attached to the closed loop. Dreyfuss-3, in the same field of art, namely suturing constructs, teaches a shuttling device comprising a nitinol loop (Paragraph [0026]). The shuttling device configured to be pulled to allow the flexible strand to pass through itself (Paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have provided a shuttling device of Dreyfuss-3 to the device of Dreyfuss in order to assist with pulling the end of the suture through the closed loop (Paragraph [0026] of Dreyfuss-3).   
Regarding claim 14, Dreyfuss/KaiserDreyfuss-3 discloses the suturing construct of claim 13, Dreyfuss-3 further teaches wherein the shuttling device is a Nitinol loop (Paragraph [0026]).  
Claims 18-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss (US2017/0020655) in view of Dreyfuss et al (US2016/0270903) (“Dreyfuss-3”). 
Regarding claim 18, Dreyfuss discloses the suturing construct of claim 1; yet, is silent regarding wherein the coreless suture passes through at least one eyelet of a knotless fixation device. Dreyfuss-3, in the same field of art, namely suturing constructs, teaches use of a knotless fixation device 
Regarding claim 19, DreyfussDreyfuss-3 discloses the suturing construct of claim 18, Dreyfuss-3 further teaches wherein the knotless fixation device Atty. Docket No. 2464-0084US014849-1572-9835. v. 1- 4 -Loren D. Crook et al.Application No. 16/038,900is a swivel anchor or a pushlock anchor (Paragraph [0019]). 
Regarding claim 20, Dreyfuss/Dreyfuss-3 discloses the suturing construct of claim 18; yet, is silent regarding wherein the knotless fixation device comprises an anchor body and an anchor tip rotatably attached to the anchor body, and wherein the anchor body is configured to be inserted over the anchor tip for securing the fixation device into the bone. Dreyfuss-3 further teaches wherein the knotless fixation device comprises an anchor body (cannulated fixation device 20) and an anchor tip (tip 200) rotatably attached to the anchor body (Paragraph [0031]), and wherein the anchor body is configured to be inserted over the anchor tip for securing the fixation device into bone (Paragraph [0031]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the knotless fixation device of Dreyfuss/Dreyfuss-3 to include an anchor body and anchor tip rotatably attached to the anchor body as taught by Dreyfuss-3 in order to insert the anchor into the hole or socket in a bone for securing the length of suture to the tissue by advancing the fixation device 20 over the tip 200 of the swivel anchor (Paragraph [0032] of Dreyfuss-3).  
Regarding claim 21, Dreyfuss/Dreyfuss-3 discloses the suturing construct of claim 20; yet, is silent regarding wherein the anchor body is a cannulated interference screw. Dreyfuss-3 teaches wherein the anchor body is a cannulated interference screw (see Fig. 3; Paragraph [0010]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the anchor body of Dreyfuss/Dreyufss-3 to be a cannulated interference screw as taught by Dreyfuss-3 in order to provide a fixation device for fixing the device to tissue (Paragraph [0031] of Dreyfuss-3).

Regarding claim 24, DreyfussDreyfuss-3 discloses he suturing construct of claim 22; yet is silent regarding the anchor body being rigid. Dreyfuss-3 teaches wherein the anchor body is rigid (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the anchor body to be rigid as taught by Dreyfuss-3 in order to provide stability to the structure for support of the ligament (Paragraph [0002] of Dreyfuss-3).  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A.M/Examiner, Art Unit 3771     


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771